UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 000-50813 St. Bernard Software, Inc. (Exact name of registrant as specified in its charter) Delaware 20-0996152 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15015 Avenue of Science, San Diego, CA92128 (Address of principal executive offices) (858) 676-2277 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports); and (2)has been subject to such filing requirements for the past 90days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes¨ No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ¨ No þ The registrant had 15,848,877 shares of its common stock, par value $0.01 per share, outstanding at August 16, 2010. ST. BERNARD SOFTWARE, INC. INDEX TO FORM 10-Q Page PART I—FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 CONDENSED CONSOLIDATED BALANCE SHEETSAS OFJUNE 30, 2010 (UNAUDITED)AND DECEMBER 31, 2009 1 CONDENSED CONSOLIDATED STATEMENTS OF INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2, 2009 (UNAUDITED) 2 CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' DEFICIT FOR THESIX MONTHS ENDED JUNE 30, 2010 (UNAUDITED) 3 CONDENSED CONSOLIDATED STATEMENTSOF CASH FLOWS FOR THETHREE AND SIX MONTHS ENDED JUNE 30, 2, 2009 (UNAUDITED) 4 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 5 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 20 ITEM 4T. CONTROLS AND PROCEDURES 20 PART II—OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 21 ITEM 1A. RISK FACTORS 21 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 21 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 21 ITEM 4. [REMOVED AND RESERVED] 21 ITEM 5. OTHER INFORMATION 21 ITEM 6. EXHIBITS 22 PART I – FINANCIAL INFORMATION Item1.Financial Statements St. Bernard Software, Inc. Condensed Consolidated Balance Sheets June 30, 2010 December 31, 2009 (Unaudited) Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - net of allowance for doubtful accounts of $12,000 and $13,000 at June 30, 2010 and December 31, 2009, respectively Inventories - net Prepaid expenses and other current assets Total current assets Fixed Assets - Net Other Assets Goodwill Total Assets $ $ Liabilities and Stockholders’ Deficit Current Liabilities Short-term borrowings $ $ Accounts payable Accrued compensation Accrued expenses and other current liabilities Warranty liability Capitalized lease obligations - Deferred revenue Total current liabilities Deferred Revenue Total liabilities Stockholders’ Deficit Preferred stock, $0.01 par value; 5,000,000 shares authorized; no shares issued and outstanding - - Common stock, $0.01 par value; 50,000,000 shares authorized; 13,432,605 and 13,319,991 shares issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See accompanying notes 1 St. Bernard Software, Inc. Condensed Consolidated Statements of Operations (Unaudited) Three months ended June 30, Six months ended June 30, Revenues Subscription $ Appliance License - Total Revenues Cost of Revenues Subscription Appliance License - Total Cost of Revenues Gross Profit Operating Expenses Sales and marketing Research and development General and administrative Total Operating Expenses (Loss) Income from Operations ) ) ) Other Expense (Income) Interest expense - net Gain on sale of assets - Other expense (income) ) ) Total Other Expense Loss Before Income Taxes ) Income tax expense - - - ) Net Loss $ ) $ ) $ ) $ ) Loss Per Common Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding - Basic and Diluted See accompanying notes 2 St. Bernard Software, Inc. Condensed Consolidated Statement of Stockholders' Deficit (Unaudited) Additional Common Stock Paid-in Accumulated Shares Amount Capital Deficit Total Balance at December 31, 2009 $ $ $ ) $ ) Common stock issued under the employee stock purchase plan - Common stock issued for the exercise of employee stock options - - Stock-based compensation expense - - - Net loss - - - ) ) Balance at June 30, 2010 $ $ $ ) $ ) See accompanying notes 3 St. Bernard Software, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) Six months ended June 30, Cash Flows From Operating Activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Allowance for doubtful accounts ) ) Gain on change in fair value of warrant derivative liability ) Stock-based compensation expense Noncash interest expense Increase (decrease) in cash resulting from changes in: Accounts receivable ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable ) Accrued expenses and other current liabilities ) ) Accrued compensation Warranty liability ) ) Deferred revenue ) Net cash used by operating activities ) ) Cash Flows From Investing Activities Purchases of fixed assets ) ) Net cash used by investing activities ) ) Cash Flows From Financing Activities Proceeds from stock option exercises - Proceeds from the sales of stock under the employee stock purchase plan Principal payments on capitalized lease obligations ) ) Net increase (decrease) in short-term borrowings ) Net cash provided (used) by financing activities ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Disclosures of Cash Flow Information: Cash paid during the period for: Interest $ $ Income taxes $ $ Non Cash Investing and Financing Activities: In January 2009, the Company reclassified 463,500 warrants with an estimated fair value of $41,000 from equity to warrant derivative liability. See accompanying notes 4 St. Bernard Software, Inc. Notes to Condensed Consolidated Financial Statements 1. Basis of Presentation and Summary of Significant Accounting Policies St. Bernard Software, Inc., a Delaware corporation (“we,” “us,”“our,” the “Company,” or “St. Bernard”) is a software development company that designs, develops, and markets Secure Web Gateway (“SWG”)appliances and policy compliance solutions to small, medium, and enterprise class customers. The Company sells its products through distributors, dealers, and original equipment manufacturers (“OEMs”), and directly to network managers and administrators worldwide. Basis of presentation The condensed consolidated financial statements included in this report are unaudited and have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the instructions to Form 10-Q and applicable sections of Regulation S-X.The interim financial statements reflect all adjustments which are, in the opinion of management, necessary to make the financial statements not misleading. The condensed consolidated balance sheet as of December 31, 2009 was derived from the Company’s audited financial statements. Operating results for the interim periods presented are not necessarily indicative of results to be expected for the fiscal year ending December 31, 2010. These condensed consolidated financial statements should be read in conjunction with the Company’s December 31, 2009 consolidated financial statements and notes thereto included in the Company’s Annual Report filed on Form 10-K with the Securities and Exchange Commission on March 26, 2010. Use of estimates The preparation of the consolidated financial statements in conformity with U.S generally accepted accounting principles (“U.S. GAAP”) requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. Significant estimates used in preparing the consolidated financial statements include those assumed in computing revenue recognition, the allowance for doubtful accounts, warranty liability, the valuation allowance on deferred tax assets, testing goodwill for impairment, and stock-based compensation. Liquidity As of June 30, 2010, the Company had approximately $2.6 million in cash and cash equivalents and a working capital deficit of $8.8 million.Approximately $10.1 million of our current liability balance at June 30, 2010 consisted of deferred revenues, which represents amounts that are expected to be amortized into revenue as they are earned in future periods.For the six months ended June 30, 2010, the Company incurred a net loss of $581,000, and through June 30, 2010 has recorded a cumulative net loss of $50.3 million. For the six months ended June 30, 2010 net cash used by operating activities was $82,000. As described at Note 3, the Company has existing credit facilities with Silicon Valley Bank (“SVB”) and Partners for Growth, LP (“PFG”), under which there is borrowing availability of $440,000 and $750,000, respectively, as of June 30, 2010.On July 20, 2010, the PFG note was paid off and on August 3, 2010 the Company received proceeds of $3.0 million in connection with the issuance of subordinated convertible notes. (See Note 8). The Company believes that its existing cash resources as of June 30, 2010, combined with proceeds from the issuance of convertible notes in July 2010, projected collections on billings, and borrowing availability under existing SVB credit facilities, will provide sufficient liquidity for the Company to meet its continuing obligations for the next twelve months. However, there can be no assurances that projected collections will be achieved or the improvement in operating results or cash flows from operating activities will continue. In the event cash flow from operating activities and additional borrowings under existing credit facilities are not sufficient, the Company may require additional sources of financing in order to maintain its current operations. These additional sources of financing may include public or private offerings of equity or debt securities. In the current capital environment, no assurance can be given that additional sources of financing will be available on acceptable terms, on a timely basis, or at all. 5 St. Bernard Software, Inc. Notes to Condensed Consolidated Financial Statements Basic and diluted loss per common share Basic loss per common share is calculated by dividing the net loss for the period by the weighted average number of shares of common stock outstanding during the period. The Company computes diluted loss per common share by dividing the net loss for the period by the weighted average number of common and dilutive potential common shares outstanding during the period. Dilutive potential common shares consist of stock options and warrants (See Notes 2 and 4). Dilutive stock options and dilutive warrants are calculated based on the average share price for each fiscal period using the treasury stock method which assumes that the proceeds from the exercise of outstanding options and warrants are used to purchase common stock at market value. There was no dilutive effect calculated for the three and six months ended June 30, 2010 and 2009 as the Company reported a net loss in each period and as such the inclusion of dilutive potential common shares would have been anti-dilutive. New accounting standards In October 2009, the Financial Accounting Standards Boards (“FASB”) issued Accounting Stanrdards Update (“ASU”) No.2009-14, “Certain Revenue Arrangements That Include Software Elements” (“ASU 2009-14”).ASU 2009-14 changes the accounting model for revenue arrangements that include both tangible products and software elements that are “essential to the functionality,” and scopes these products out of current software revenue guidance. The new guidance will include factors to help companies determine what software elements are considered “essential to the functionality.” The amendments will now subject software-enabled products to other revenue guidance and disclosure requirements, such as guidance surrounding revenue arrangements with multiple-deliverables. The amendments for ASU 2009-14 are effective prospectively for revenue arrangements entered into or materially modified in the fiscal years beginning on or after June15, 2010. Early application is permitted. We are currently evaluating the impact, if any, the adoption of ASU 2009-14 will have on our consolidated financial statements. In October 2009, the FASB issued ASU No.2009-13, “Multiple-Deliverable Revenue Arrangements” (“ASU 2009-13”).ASU 2009-13 establishes the accounting and reporting guidance for arrangements including multiple revenue-generating activities. This ASU provides amendments to the criteria for separating deliverables, measuring and allocating arrangement consideration to one or more units of accounting. The amendments in this ASU also establish a selling price hierarchy for determining the selling price of a deliverable. Significantly enhanced disclosures are also required to provide information about a vendor’s multiple-deliverable revenue arrangements, including information about the nature and terms, significant deliverables, and its performance within arrangements. The amendments also require providing information about the significant judgments made and changes to those judgments and about how the application of the relative selling-price method affects the timing or amount of revenue recognition. The amendments in ASU 2009-13 are effective prospectively for revenue arrangements entered into or materially modified in the fiscal years beginning on or after June15, 2010. We are currently evaluating the impact, if any, the adoption of ASU 2009-13 will have on our consolidated financial statements. Other new accounting standards that have been issued by the FASB or other standards-setting bodies are not expected to have a material impact on the Company’s consolidated financial statements. Reclassifications Certain prior year reclassifications have been made for consistent presentation. These reclassifications had no effect on previously reported results of operations or stockholders’ deficit. 6 St. Bernard Software, Inc. Notes to Condensed Consolidated Financial Statements 2. Stock-Based Compensation Expense The Company has non-qualified and incentive stock option plans (together, the “Plans”) providing for the issuance of options to employees and others as deemed appropriate by the Board of Directors. Terms of options issued under the Plans include an exercise price equal to the estimated fair value (as determined by the Board of Directors) at the date of grant, vesting periods generally between three and five years, and expiration dates not to exceed ten years from the date of grant. The determination of fair value of the Company’s stock is derived using the stock price at the grant date. As of June 30, 2010, the Company had 3,212,397 option shares outstanding and 1,411,171 options shares available for issuance under the Plans. Calculating stock-based compensation expense requires the input of highly subjective assumptions, including the expected life of the stock options granted, the expected stock price volatility factor, and the pre-vesting option forfeiture rate. The fair value of options granted during the six months ended June 30, 2010 and 2009 was calculated using the Black-Scholes option pricing model using the valuation assumptions in the table below. The Company estimates the expected life of stock options granted based upon management’s consideration of the historical life of the options and the vesting and contractual period of the options granted. The Company estimates the expected volatility factor based on the weighted average of the historical volatility of three publicly traded surrogates of the Company and the Company’s implied volatility from its common stock price. The Company applies its risk-free interest rate based on the U.S. Treasury yield in effect at the time of the grant. The Company has no history or expectation of paying any cash dividends on its common stock.Forfeitures are estimated based on historical experience. Six Months Six Months Ended Ended June 30, 2010 June 30, 2009 Average expected life (years) Average expected volatility % % Average risk-free interest rate % % Average expected dividend yield 0 0 Total stock-based compensation expense was approximately $46,000 and $313,000 for the three months ended June 30, 2010 and 2009, respectively, and $84,000 and $669,000 for the six months ended June 30, 2010 and 2009, respectively. The decrease in stock-based compensation expense was mainly due to the expense relating to the vesting of options during the 2009 period for a former executive officer of the Company. The stock-based compensation expenses were charged to operating expenses. The effect on loss per share as a result of the stock based compensation expense was approximately $0.00 and $0.02 for the three months ended June 30, 2010 and 2009, respectively, and $0.01 and $0.05 for the six months ended June 30, 2010 and 2009, respectively. The tax effect was immaterial. The following is a summary of stock option activity for the six months ended June 30, 2010: Number of Shares Outstanding Weighted Average Exercise Price Options outstanding at December 31, 2009 $ Granted $ Exercised ) $ Forfeited ) $ Options outstanding at June 30, 2010 $ Options exercisable at June 30, 2010 $ 7 St. Bernard Software, Inc. Notes to Condensed Consolidated Financial Statements Additional information regarding options outstanding as of June 30, 2010 is as follows: Range of Exercise Prices Number of Shares Outstanding Weighted Average Remaining Contractual LifeinYears Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ — $
